Citation Nr: 1759456	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-10 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a larynx condition.

2.  Entitlement to an evaluation in excess of 70 percent for a major depressive disorder. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to June 2000 and from March 2008 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles.

In the RO's September 2010 rating decision, the Veteran's major depressive disorder was rated as 50 percent disabling.  In the February 2014 Statement of the Case, the Veteran's rating was increased to 70 percent.  The RO continued the Veteran's 70 percent rating for a major depressive disorder in a rating decision dated August 2016.

In August 2017, the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge (VLJ).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).  

Major Depressive Disorder

The Veteran's increased rating claim for a major depressive disorder is remanded for an examination and opinion.  The Veteran was scheduled for a VA examination in August 2016, but did not appear.  The Board notes that the regulations provide that when a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2017).  During the Board hearing, the Veteran explained that she was out of state when the last VA examination was scheduled and was not able to attend the appointment.  The Board finds that the Veteran has shown good cause for not attending the last VA examination and will direct the RO to schedule a new examination to determine the current severity of her major depressive disorder.  

Larynx condition

The Veteran's service connection claim for a larynx condition is remanded for an examination and opinion.  The Veteran experienced pharyngeal pain after foot surgery in 1998 during her first tour in the military.  See August 2017 Board Hr. Tr. p. 3 and October 2009 VA examination.  During her second tour in the military, the Veteran underwent a laryngoscopy which showed a very mild vocal cord dysfunction syndrome resulting in dyspnea.  See USMHK outpatient treatment records dated October 2008.  The Board finds that an examination and opinion is needed to determine if the Veteran has a laryngeal disability and whether it is related to her mild vocal cord dysfunction syndrome or military service.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding private and VA medical records related to the Veteran's major depressive disorder and larynx condition.  

2. Schedule the Veteran for an examination and opinion to determine the current severity of her major depressive disorder. 

3. Schedule the Veteran for an examination and opinion to determine whether the Veteran has a laryngeal disability.  If it is determined that the Veteran has a laryngeal disability, the examiner should answer the following question:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's laryngeal disability is attributable to her mild vocal cord syndrome or otherwise to her military service?.  

A complete rationale for all opinions expressed must be provided.  

4. After completing the action detailed above, re-adjudicate the claims on appeal with consideration of all the evidence of record, including all VA and private treatment records added to the claims file.  If the benefits sought are not granted in full, return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







